*-l-roEINE’Y   aziENERr%L               July 11,   1962

      Honorable Bradley        Miles               Opinion No.   WW- 1373
     .County,Attorney
     -Taylor County                                Re:    Group Life Insurance for
     Abilene , Texas                                      County .Officials and Employees.

     Dear Mr.    Miles:

               Your predecessor    in office has requested an opinion of this
     office relating to group life insurance for County officials  and employees,
     and we quote the following excerpt,from     that request:

                      “Taylor   County, in March of 1959, entered into a
                Group ~Life Insurance Policy with a Company ~by and
                through its Commissioners’         Court.  All the necessary
                requisites    as to the provisions   of the policy, the bene-
                ficiaries,   etc.,  were met.     My~question was whether
                or not Taylor County could enter into a contract ~for a
                group of its Officials    and Employees.? ‘I

               The pertinent provisions    of the Texas Insurance Code are the
     following portions of Articles   3.50 (Group Life Insurance) and 3.51
     (Group Insurance ,for Employees      of State and Its Subdivisions and College
     and SchooLEmployees).

                Article   3. 50:

                     “Sec.  1. Definitions.  - No policy of group life in-
                surance shall be delivered in this State unless it conforms
                to one of the following descriptions:

                     “(,a) a policy,issued    to an employer, . , . which em-
                ployer . . . shall be deemed the policyholder,      ,to ~insure
                employees    of the employer for the benefit of persons other
                than the employer,      . . .

                     ‘1. . .

                     “(3) A policy~issued   to any association   of employees
                of the UnitedStates    Government   nor’. . . any association   of
                . . . county employees,     and any association    of any
Hon.   Bradley   Miles,     page 2,   (WW-   1373)




          combination        of state, county~or city, town or village
          employees.        . . to insure the . . . members   of any
          ass,ociation      of . . . county . . . employees  . . . I1

          Article   3.51:

                “Sec. 1. (a) The State of Texas and each of its
          political,  governmental  and administrative     subdivi-
          sions . . , are authorized to procure contracts insur-
          ing their respective   employees   . . . under a policy
          or policies of group health, accident,     accidental
          death~and dismemberment,       and hospital,   surgical,
          and/or medical expense insurance       . . .

               “Sec. 2. ,All group insurance contracts    effected
          pursuant hereto shall conform and be subject to all the
          provisions  of any,existing or ~future laws concerning
          group insurance.   ‘I

           Although a county is an ‘employer’ with respect to its ‘employees’
 it is not so with respect to its ‘officials~‘;‘in any event the. general language
 of Article ~3.50 is limited by the specific language in Article     3. 51, limiting
~the types of group insurance    for which a county is authorized to contract.
Article 3.51 does not, it should be noted, include life insurance.

          In addition to this apparent prohibition in Articles  3.50 and 3.51
against a county!s entering into such a contract for life insurance,    there
is no specific affirmative   grant of the power to make such a contract in
either the Constitution   or the statutes of Texas,  and the powers of a county
are, of course,    limited to those specifically granted or necessarily  implied
from other powers specifically     granted.

            Finally, aside from its, status as a municipal corporation      it is
 unlikely that there exists in the absence of statute an insurable interest
 in its officials and employees   on the part of the County.  See, e,. g. ,
‘Cheeves v. Anders,      07 Tex. 207, 28 S.W. 274 (1894).
Hon.   Bradley   Miles,     page 3    (WW-1373)




                                     SUMMARY



                             A County is not authorized to con-
                          tract for group life insurance   on the
                          lives of its officials and employees.

                                               Yours   very   truly,

                                               WILL WILSON
                                               Attorney General        of Texas




CG:lmc

APPROVED:

OPINION COMMITTEE:
W. V. Geppert,  Chairman
Dhdley D. McCalla
Howard Mays
Winston Crowder
J. C. Davis

REVIEWED    FOR THE ATTORNEY               GENERAL
BY:  Leonard Passmore